Citation Nr: 1434176	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1988, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his September 2011 substantive appeal, the Veteran requested a Board hearing at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in June 2014.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate that a left knee disability is causally or etiologically related to active duty.

2. The probative, competent evidence does not establish that the Veteran experienced chronic symptoms of left knee arthritis during active duty or continuous symptoms since separation from active duty, or that left knee arthritis manifested within one year of separation from active duty.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A March 2010 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records, VA examination report, identified private treatment records, and lay evidence.  In June 2013, the Veteran underwent VA examination in connection with his claim.  The VA examiner reviewed the records, performed a physical examination, and provided an opinion with adequate rationale, citing to pertinent evidence in the record.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran asserts that he initially injured his left knee during cold weather training in service.  According to the Veteran, he was given over a year of "no duty," which prevented him from running, jumping, and marching.  Afterward, he re-injured his left knee climbing off of a semi-tanker refuel trailer and was placed in a half-cast for approximately six weeks.  Although the Veteran did not have any major problems following this incident, he had intermittent bouts of pain.  The Veteran asserts that he self-medicated for ten years following active duty.  In March 2010, the Veteran was walking to get the newspaper and heard a loud pop come from his knee.  When the knee swelled and became very painful, the Veteran went to the VA Medical Center, where he was given a brace and some medication.

VA treatment records reflect multiple diagnoses of a left knee disability during the pendency of the appeal.  As noted by the June 2013 VA examiner, a May 2010 VA treatment record reflects a diagnosis of chronic medial collateral ligament injury, and X-ray examination revealed mild degenerative arthritis.  As such, the Board finds the Veteran has established a current disability for purposes of service connection.   

With respect to an in-service injury or event, a March 1982 service treatment record shows the Veteran struck his left patella on a metal objective.  The assessment was "rule out fracture versus muscle strain/tendonitis."  X-ray examination revealed no fracture or dislocation, and the assessment was muscle strain/tendonitis.  The physician recommended limited use of the left leg.  An August 1985 service treatment record shows an assessment of early cellulitis of the left leg, and an August 1988 physical examination indicates the Veteran had a history of torn ligaments in both knees.  As a result, the Board finds there is some evidence of an in-service injury for service connection purposes.

In this case, however, the only competent medical opinion is the June 2013 VA examiner's opinion, which is negative to the Veteran's claim.  The VA examiner reviewed the Veteran's claims file and recorded the diagnoses of left knee arthritis and chronic left knee medial collateral ligament strain.  After performing a physical examination of the Veteran, and reviewing the Veteran's statements concerning his in-service injuries and post-service symptoms, the VA examiner opined that it was less likely than not that the Veteran's current left knee conditions were caused by or related to the left knee strain/tendonitis/contusion and/or left leg cellulitis incurred during military service.  The VA examiner noted the March 1982 service treatment record but found that any of the possible resulting injuries would have been expected to resolve without residuals in two to three months at the most.  In addition, the notation of early cellulitis was nowhere near the left knee, and there were no other reports of left knee symptoms in the service treatment records.  The VA examiner found it significant that the Veteran had worked as a mechanic and truck driver from 1975 to 2003 and stated that his in-service type of injury would not be expected to lead to arthritis or a chronic medial collateral ligament strain.  In addition, the Veteran was discharged in 1988, and according to his own statements, his left knee did not become a consistent problem until 2000.  As a result, the VA examiner found it was more likely than not that the Veteran's current left knee conditions were caused by age progression and his occupational history.  Upon review, the Board affords the June 2013 VA examiner's opinion highly probative value.  First, the opinion was based on a complete physical evaluation of the Veteran as well as a review of his records.  In addition, the VA examiner specifically commented on the service treatment records, post-service treatment records, and lay evidence of record, in particular citing to the Veteran's pertinent reports of his symptoms.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In addition, arthritis is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), and therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds the Veteran's statements regarding his in-service and post-service injuries and symptoms have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  First, the Veteran asserted that he initially injured his left knee during a cold weather training exercise in service.  However, a December 1983 service treatment record indicates the Veteran injured his right knee during cold weather training.  In addition, the Veteran denied a history of swollen or painful joints, "trick" or locked knee, and arthritis on reports of medical history dated in January 1989 and March 2000.  Further, although the Veteran initially reported that he had continued to have intermittent bouts of pain following the in-service left knee injuries, a February 2010 VA treatment record shows the Veteran reported a history of a remote left knee injury during service that was immobilized for months and then recovered.  Moreover, the Veteran reported to his physician that he had been able to use the knee normally since active duty until approximately two weeks ago.  This, in particular, is inconsistent with his reports that he had self-medicated to treat left knee pain since separation from active duty.  As a result, the Board finds that during the appeal process, the Veteran's statements as to his symptoms changed to reflect continuous symptoms during and since active duty.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

Furthermore, the first indication of complaints concerning a left knee disability is found in a VA treatment record dated June 2000, approximately 12 years following separation from active duty.  In addition, the Veteran's lower extremities were deemed normal on examination in January 1989, July 1994, and March 2000.  Furthermore, in February 2010, the Veteran reported that he had been able to use his knee normally following active duty until that month.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, this period indicates that left knee arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Finally, a layperson without medical training is not qualified to render a medical diagnosis or opinion concerning the etiology of a knee disability, to include arthritis and chronic medical collateral ligament strain.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Because the origin or cause of these knee disabilities is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a knee disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a left knee disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


